Matter of Briana S.-S. (Emily S.) (2022 NY Slip Op 06336)





Matter of Briana S.-S. (Emily S.)


2022 NY Slip Op 06336


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


654 CAF 20-01597

[*1]IN THE MATTER OF BRIANA S.-S., XAVIER S.-S. AND KAYLEE S.-S. GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; EMILY S., RESPONDENT-APPELLANT, AND RICARDO S., RESPONDENT. (APPEAL NO. 1.)


KELIANN M. ARGY, ORCHARD PARK, FOR RESPONDENT-APPELLANT.
ADAM H. VANBUSKIRK, AUBURN, FOR PETITIONER-RESPONDENT.
VERA A. VENKOVA, BUFFALO, ATTORNEY FOR THE CHILD.
SUSAN E. GRAY, CANANDAIGUA, ATTORNEY FOR THE CHILD.
DAVID J. PAJAK, ALDEN, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Genesee County (Thomas M. DiMillo, A.J.), entered December 1, 2020 in proceedings pursuant to Social Services Law § 384-b. The order, among other things, terminated respondents' parental rights with respect to the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Briana S.-S. (Emily S.) ([appeal No. 2] — AD3d — [Nov. 10, 2022] [4th Dept 2022]).
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court